DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 15-21, 23-34 have been considered but are moot in view of new ground of rejection.
	Applicant’s argument regarding 35 U.S.C 112 rejection for amended claims is persuasive. The rejection under 35 U.SC 112 is withdrawn.
	Applicant further argues the cited references fail to disclose “determining, by the client device, whether to initiate display of the item of additional from the first time or whether to retrieve another item of additional content from the content server, based on whether the item of additional content is stored locally by the client device” (page 12). 
	Although Examiner does not agree with Applicant’s argument, US 20070157281 or US 6314451 is relied on as some examples to provide a clear support that the teaching of “determining, by the client device, whether to initiate display of content from first time or other to retrieve another item of content from content server, based on whether the item of content is stored locally on the client device” is well-known in the art as discussed below.
	It is noted that non-functional descriptive material does not patentably distinguish over prior art that otherwise renders the claims unpatentable. See for example, MPEP 2111.05, MPEP 2112.01(III). See also In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); Exparte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential) (discussing cases pertaining to non-functional descriptive material) see also BPAI’s decision in Appeal 2009-010851 (for Ser. No. 10/622,876) or BPAI’s decision in Appeal 2011-011929 (for Ser. No. 11/709,170), pages 6-7.	In this case, a particular type of information is “item of additional content”, “primary content” could be considered as non-functional descriptive material and are not required to give patentable weight as indicated above because these limitations do not change to structural or operation of computing system to determine whether to initiate display of content stored locally at client device or to retrieve the content from content server based on whether the requested content is stored in locally on the client device. 
	Although non-functional descriptive materials are not required to be considered, all claim limitations including non-functional descriptive material are known by prior art as discussed below.
	For the reason given above, rejection of claims 15-19, 23-34 are discussed below.
	Claims 1-14 and 20-22 have been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Claim 29 recites limitation “from the” in line 8 is indefinite since the boundaries of the claim is unknown. This limitation is interpreted as best understood as -from a client device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 15-17, 23-24, 26-30, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hybertson et al. (US 20150040176) in view of Gupta (US 20170195746) and further in view of either Landsman et al. (US 6314451) or Ellis et al. (US 20070157281).

Regarding claim 15, Hybertson discloses a method (figure 2) comprising: 
	 receiving, by a client device, from a content server, an item of additional content for display in response to detecting a first event by an application executing on the client device while the application is presenting primary content (receiving, by customer premise equipment (CPE), item of secondary content for display in response to detecting a first event indicating a commercial break/selection by an application/software executing on the CPE while the application is presenting programing content– see include, but not limited to, figure 2A, paragraphs 0042-0043); 
	providing, by the client device, responsive to detecting the first event, the item of additional content for display (providing, by the CPE, response to detecting of the first event of commercial break/switching, the item of secondary content for display – see include, but not limited to, figure 2B paragraphs 0018, 0045); 
	receiving, by the client device, an interaction with a selectable object while the application is presenting the item of additional content to cause the application to navigate back to the primary content (receiving, by the CPE, an interaction with selectable object of notification while the application is presenting the item of secondary content to cause the application to navigate back to the programming content– see include, but not limited to, figures 2A-2C, paragraphs 0048, 0051, 0071); 
	locally storing, by the client device, in response to receipt of the interaction with the selectable object, information associated with item of secondary content that was presented up to the interaction with the selectable object (locally storing by the SPE, in response to receipt of the interaction with the selectable object of notification, information associated with the item of secondary content that was presented up to the interaction of selectable object of notification – see include, but not limited to, figures 2A-2C, paragraphs 0018, 0044, 0048, 0052, 0071);
	detecting, by the client device, subsequent to the interaction with the selectable object that caused the application to navigate back to the primary content, a second event while the application is presenting the primary content, to cause the application to display the item of additional content (detecting, by the CPE, subsequent to the interaction with the selectable object of notification that cause the application to switch back to the programming content, a second event of commercial break or switching back to the secondary content while presenting the programming content, to cause the application to display the item of the secondary content – see include, but not limited to, figures 2A-2C, paragraphs 0018, 0052, 0071);
	determining, by the client device, to initiate display of the item of additional content from the first time based on the item of additional content is stored locally on the client device (determining, by the CPE to resume the display of the item of secondary content from the point where the user last viewed the secondary content based on the item of secondary content stored locally on the CPE – see include, but not limited to, figure 2A, paragraphs 0018, 0052, 0071).
	Although Hybertson disclose resuming playback of the secondary content at the point the user last viewed of the secondary content (paragra. 0018, 0052), Hybertson does not explicitly disclose storing an association between item of additional content and a first time corresponding to an amount of the item additional content was presented; and determining whether to retrieve another item of additional content from the content server.
	Gupta discloses storing in response to receipt of interaction with selectable object, an association between the item of additional content and a first time  corresponding an amount the item of additional content that was presented up to the interaction with the selectable object (storing in one or more structures in database, in response to receipt of the selection to skip/stop display of content/advertisement, skip time along with skipped source/page, client identifier, skipped content identifier, skip portion, etc. and time amount of time the first portion of the advertisement that was presented/elapsed up to the interaction with the skip/interrupt object – see include, but not limited to, figures 3-8, paragraphs 0028, 0031-0035, 0038-0041, 0058-0059, 0070);
 	Gupta also discloses detecting, by the client device, subsequent to the interaction to retrieve the item of content to playback from point of skip  
- see include, but not limited to, figures 2-8, paragraphs 0031-0036, 0038-0041, 0058-0059). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hybertson with the teachings including storing association between the item of additional content and the first time corresponding to an amount of the item additional content that was presented up to the interaction as taught by Gupta in order to yield predictable result of improving effectiveness and presenting watching the same short portion again (paragraphs 0002-0003).
	Landsman or Ellis (hereinafter referred to as Landsman/Ellis discloses determining, by the client device, whether retrieve another content item of additional content from content server based on whether the item of additional content is stored locally on the client device (determining, by the client device whether the content is cached/stored locally, if the item of content is stored locally, then initiate display of the item that cached/stored locally, if the content is not cached/stored locally, retrieve the content from a content server/distraction server  – see include, but not limited to, Landsman: col. 11, lines 3-32, line 60-col. 12, line 6; Ellis: paragraphs 0226-0230).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Hybertson in view of Gupta with the teachings including determining whether to retrieve another item of content from a content server based on whether the item of additional content is stored locally as taught by Landsman/Ellis in order to yield predictable result of improving flexibility for accessing content at different locations and/or reducing delay time to display the content – Ellis: paragraphs 0001, 0003, 0228-0229) or providing highly pleasing “user experience” (see Landsman: col. 11, lines 3-32).

Regarding claim 16, Hybertson in view Gupta, Landsman/Ellis discloses the method of claim 15, further comprising:  
 	identifying, by the client device, a context identifier corresponding to the primary content (identifying context identifier corresponding to first context of skipped advertisement, switching of content corresponding to the primary content– see include, but are not limited to, Hybertson: figures 2A-2C, paragraphs 0038, 0042, 0044, 0071; Gupta: figures 1, 3-4, 7-9, paragraphs 0031-0041); 
determining, by the client device, that content associated with the context identifier is absent from the client device (determining, by the client device that the content associated with the context identifier of the selected content is not stored/available in buffer of the client device– see include, but are not limited to, Gupta: figures 1, 3-4, 7-9; Landsman: col. 11, lines 3-32, line 60-col. 12, line 6; Ellis: paragraphs 0226-0230); and
transmitting, by the client device to the content server, a request for additional content (see include, but not limited to, Gupta: figures 1, 3-4, 7-9; Landsman: col. 11, lines 3-32, line 60-col. 12, line 6; Ellis: paragraphs 0226-0230

Regarding claim 17, Hybertson in view Gupta, Landsman/Ellis discloses the method of claim 15, further comprising the client device determining, prior to receiving the instruction to navigate back to the primary content, a predetermined required display time to be one of: a display time beginning at which the item of content can be skipped, a total playtime of the item of content, and a total playtime of the item of content less a predetermined amount of time (e.g., determining, prior to receiving the instruction to navigate back to the primary content, a predetermined required display to be one of: display time beginning at which the content can be skipped/interrupted, content has been played for predetermined period of display time before allowing skipping of the advertisement, time to display notification, switch back, etc.  - see include, but are not limited to, Hybertson: figures 2A-2C, paragraphs 0018, 0038, 0071; Gupta: paragraphs 0028, 0044).  

Regarding claim 23, Hybertson in view Gupta, Landsman/Ellis discloses the method of claim 16, further comprising: 
	determining, by the client device, subsequent to initiating display of the item of additional content for an elapsed display time, that a second display of the item of additional content has been triggered from the primary content of the application (the previously skipped content is selected again – see include, but are not limited to, Hybertson: figures 2A-2C; Gupta: figures 4, 7-9, paragraphs 0031, 0033-0034, 0059); 
identifying, by the client device, the context identifier corresponding to the primary content (see include, but are not limited to, Hybertson: figures 2A-2C; Gupta: paragraphs 0033-0041, 0047-0049, 0059); 
determining, by the client device, that the item of additional content associated with the context identifier is stored on the client device (see include, but are not limited to, Hybertson: figures 2A-2C, paragraphs 0018, 0038, 0052; Gupta: paragraphs 0033-0041, 0047-0049, 0059; Landsman: col. 11, lines 3-32, line 60-col. 12, line 6; Ellis: paragraphs 0228-0230); 
identifying, by the client device, the elapsed display time associated with the item of additional content (see include, but are not limited to, Hybertson: paragraphs 0018, 0038, 0052; Gupta: paragraphs 0033-0041, 0047-0049, 0059); 
initiating, by the client device, the second display of the item of additional content based on the stored elapsed display time (initiating by the client device, the second display of the content based on the elapsed time from previous viewing - see include, but are not limited to, Hybertson: paragraphs 0018, 0038, 0052; Gupta: paragraphs 0033-0041, 0047-0049, 0059); 
receiving, by the client device, an instruction to terminate the second display of the item of additional content (e.g., subsequently skip/terminate the display of content a second time - see include, but are not limited to, Hybertson: figures 2A-2C, paragraphs 0018, 0038, 0052; Gupta: paragraphs 0033-0041, 0047-0049, 0059); 
storing, by the client device, the item of additional content, and the context identifier; and 
updating, by the client device, the elapsed display time for the item of additional content to be equal to a sum of (i) the elapsed display time and (ii) a time of display for the second display of the item of additional content (storing the item of content and context identifier of each skip time and update the stored elapsed display time of the content to be equal the sum of portions of all viewings to increase the percentage of the content that the user will view – see include, but are not limited to, Gupta: paragraphs figures 1-2, 4, 7-9, paragraphs 0058-0059; Hybertson: paragraphs 0018, 0038, 0052).

Regarding claim 24, limitations that correspond to the limitations of claim 15 are analyzed as discussed in the rejection of claim 15. Particularly, Hybertson in view Gupta, Landsman/Ellis discloses a non-transitory computer-readable medium that stores instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
	receiving, from a content server, an item of additional content for display in an application; detecting a first event in the application while the application is presenting primary content;
	 providing, responsive to detecting the first event, the item of additional content for display; 
 	receiving an instruction to navigate back to the primary content via an interaction with a selectable object while the application is presenting the item of additional content; 
 	locally storing, in response to receipt of the interaction with the selectable object, an association between the item of additional content and a first time corresponding to an amount of the item of additional content that was presented up to the interaction with the selectable object; 
	detecting, subsequent to the interaction with the selectable object that caused the application to navigate back to the primary content, a second event while the application is presenting the primary content, to cause the application to display the item of additional content; 
 	determining whether to initiate display of the item of additional content from the first time, or whether to retrieve another item of additional content from the content server, based on whether the item of additional content is stored locally on the client device; 5Application No. 16/322,482Docket No.: 31730/201106-00 
	 initiating display of the item of additional content from the first time based on determining that the item of additional content is stored locally on the client device. (see similar discussion in the rejection of claim 15 and Hybertson: figures 1-3; Gupta: figures 1, 9, paragraphs 0074, 0078, 0081; Landsman: col. 11, lines 3-32, line 60-col. 12, line 6; Ellis: paragraphs 0226-0230).

Regarding claim 26, Hybertson in view Gupta, Landsman/Ellis discloses the non-transitory computer-readable medium of claim 24, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to perform operations comprising: determining that the item of additional content has been displayed for a -7-Atty. Dkt. No. 098981-5882 predetermined required display time corresponding to at least one of a time beginning at which the item of additional content can be skipped, a total playtime of the item of content, and a total playtime of the item of content (see similar discussion in the rejection of claim 17, and Gupta: paragraph 0028).  

Regarding claim 27, Hybertson in view Gupta, Landsman/Ellis discloses the non-transitory computer-readable medium of claim 26, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to perform operations comprising: 
	associating with the context identifier, responsive to determining that the item of additional content has been displayed for the predetermined required display time, in indication that no additional content is to be displayed when additional content is triggered from the primary content (e.g., associating a context identifier associated with first interruption/skip responsive to that the content has been displayed for a predetermined period before allowing skipping, indication of no content is to be displayed when the content is triggered from the first context of displaying/first skipping – see include, but not limited to, 0020, 0028, 0041; Hybertson: figures 2A-2C);
	subsequently determining the display of additional content has been triggered from the primary content; identifying the indication that no additional content is to be displayed; subsequently unlocking or providing access to primary content (unlocking or providing accessing to the primary content after displaying advertisement for predetermined time period such as 5 seconds – see include, but not limited to, see include, but not limited to, 0020, 0028, 0041; Hybertson: figures 2A-2C);
	deleting the indication that no additional content is to be displayed based on at least one of: determining that a predetermined amount of time has passed since generating the indication that no additional content is to be displayed, and determining that display of additional content has been triggered from the primary content a predetermined number of times (see include, but are not limited to, Gupta: paragraphs 0028, 0042, 0043, 0044, 0048, 0054, 0059, wherein “a predetermined number of times” could be interpreted as 1, 2, or any number as predefined by the provider; Hybertson: figures 2A-2C).  

Regarding claim 28, limitations of a device that correspond to the limitations of method in claim 15 and/or claim 24 are analyzed as discussed in the rejection of claim 15 and/or claim 24. Particularly, Hybertson in view Gupta, Landsman/Ellis discloses a device comprising: -9- 4811-7643-4902.2Atty. Dkt. No. 098981-5882one or more processors coupled to memory, the one or more processors configured to: 
 	receive, from a content server, an item of additional content for display in an application; 
 	detect a first event in the application while the application is presenting primary content; 
 	provide, responsive to detecting the first event, the item of additional content for display; 
 	receive an instruction to navigate back to the primary content via an interaction with a selectable object while the application is presenting the item of additional content; 
 	locally store, in response to receipt of the interaction with the selectable object, an association between the item of additional content and a first time corresponding to an amount of the item of additional content that was presented up to the interaction with the selectable object;
	 detect, subsequent to the interaction with the selectable object that caused the application to navigate back to the primary content, a second event  while the application is presenting the primary content, to cause the application to display the item of additional content; 
	7Application No. 16/322,482Docket No.: 31730/201106-00 determine whether to initiate display of the item of additional content from the first time, or whether to retrieve another item of additional content from the content server, based on whether the item of additional content is stored locally on the client device; 
	 initiate display of the item of additional content from the first time based on determining that the item of additional content is stored locally on the client device (see similar discussion in the rejection of claim 15 and/or claim 24 and Hybertson: figures 1-3; Gupta: figures 1, 9, paragraphs 0074, 0078, 0081; Landsman: col. 11, lines 3-32, line 60-col. 12, line 6; Ellis: paragraphs 0226-0230).  

Regarding claim 29, Hybertson in view Gupta, Landsman/Ellis discloses the device of claim 28, wherein the one or more processors are further configured to: 
 	determine, at a time prior to determining that display of additional content has been triggered, that an initial display of additional content has been triggered from the primary content;
	 identify the context identifier corresponding to the primary content; 
determine that additional content associated with the context identifier is absent from the; and
transmit, to the content server, a content request for additional content (see similar discussion in the rejection of claim 16 and include, but are not limited to, Gupta: figures 1, 4, 7-9, paragraphs 0028, 0031-0041; Landsman: col. 11, lines 3-32, line 60-col. 12, line 6; Ellis: paragraphs 0228-0230).  

Regarding claim 30, Hybertson in view Gupta, Landsman/Ellis discloses the device of claim 28, wherein the one or more processors are further configured to: determine, prior to receiving the instruction to navigate back to the primary content, a predetermined required display time to be one of: a time beginning at which the item of content can be skipped, a total playtime of the item of content, and a total playtime of the item of content less a predetermined amount of time (see similar discussion in the rejection of claim 17).  

Regarding claim 33, Hybertson in view Gupta, Landsman/Ellis disclose the device of claim 28, wherein the one or more processors are further configured to: receive, at an elapsed display time of the first portion, the instruction to terminate display of the item of additional content, wherein the second portion of the item of additional content beings from the elapsed display time of the first portion of the item of additional content; and store the association between the second portion, the context identifier identifying the primary content, and the elapsed display time of the first portion of the item of additional content (see include, but not limited to, Hybertson: figures 2A-2C, paragraphs 0018, 0038, 0052, 0071; Gupta: figures 1-4, paragraphs 0031-0033, 40-41, 48-49).  

Regarding claim 34, Hybertson in view Gupta, Landsman/Ellis discloses the device of claim 28, wherein the one or more processors are further configured to:  -10-Atty. Dkt. No. 098981-5882 
 	determine, subsequent to initiating display of the item of additional content for an elapsed display time, that a second display of the item of additional content has been triggered from the primary content of the application; 
 	identify the context identifier corresponding to the primary content; 
 	determine that the item of additional content associated with the context identifier is stored in client device;
	 identify the elapsed display time associated with the item of additional content; 
 	initiate a second display of the item of additional content based on the stored elapsed display time;
	 receive an instruction to terminate the second display of the item of additional content;
	store the item of additional content and the context identifier; and 
	update the elapsed display time for the item of additional content to be equal to a sum of (i) the elapsed display time and (ii) a time of display for the second display of the item of content (see similar discussion in the rejection of claim 23).

Claims 18-19, 25, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hybertson in view Gupta, Landsman/Ellis as applied to claim 16, 24, or 29 above and further in view of Bovenschulte et al. (US 20070136753).
Note: all documents that are directly or indirectly incorporated by reference in its entirety in Bovenschulte (see for example, paragraph 0035) including U.S 20050149964 (hereinafter referred to as Thomas), US 20020056087 (referred to as Berezowski) are treated as part of the specification of Bovenschulte (see for example, MPEP 2163.07 b).

Regarding claim 18, Hybertson in view Gupta and Landsman/Ellis discloses the method of claim 16 further comprising: 
 	associating, by the client device, the context identifier with information that conditions defining the primary content have been satisfied (associated with context identifier such as skip time, advertisement identifier, viewing history, etc. that conditions defining the first content such as advertisement has been viewed for a predetermined time period, skip is triggered, etc.   – see include, but are not limited to, Gupta: figures 1-2, 4, 7-9, paragraphs 0028, 0031-0040, 0057-0059; Hybertson: figures 2A-2C); 
determining, by the client device, that one or more of the conditions which define the primary content are satisfied (see include, but are not limited to, Gupta: figures 1-4, 7-9, paragraphs 0028, 0033-0040, 0043, 0045, 0059); and
incrementing, by the client device, the selection information/skip time associated with the context identifier corresponding to the primary content; 
determining, by the client device, that display of additional content has been triggered from the primary content of the application; 
determining, by the client device, that additional content associated with the selection information is absent from the client device;  -4-Atty. Dkt. No. 098981-5882 
transmitting, by the client device to the content server, a content request for another item of additional content; 
receiving, by the client device from the content server, a second item of additional content for display by the client device; and 
initiating, by the client device responsive to receipt of the second item of additional content, display of the second item of additional content (see similar discussion in the rejection of claim 16 and include, but are not limited to, Gupta: figures 1, 7-9, paragraphs 0028, 0031-0032; Landsman: col. 11, lines 3-32, line 60-col. 12, line 6; Ellis: paragraphs 0228-0230).  
Hybertson in view Gupta in view of Landsman/Ellis does not explicitly disclose information comprises a count of an impression index that indicates a number of times, impression index and count of the impression index.
Bovenschulte discloses associating, by client device, context identifier with a count of an impression index that indicates a number of times that conditions defining primary content have been satisfied (associating, by client device/user equipment device, context identifier of content/advertisement with a count of selections/views index or number of selections that conditions such as selection has been made/portion of content has been viewed – see include, but are not limited to, figures 6, 11, paragraphs 0118, 0120; Thomas: paragraph 0055; Berezowski: figures 6, 12-16, 18);
incrementing the impression index associated with the context identifier corresponding to the primary content (incrementing/counting the number of selections/displays or popularity rating of the context identifier of the content corresponding to the selection/display of the content - – see include, but are not limited to, figures 6, 11, paragraphs 0103, 0118, 0120, claim 8; Thomas: paragraph 0055; Berezowski: figures 6, 12-16, 18);
determining, that additional content associated with the count of the impression index is absent from the client device (determining, that content associated with the count of audience size, popularity rating is not located in one or more structures in buffer/cache of client device for suggesting/predicting content to the client device - see include, but are not limited to, figures 6, 11, paragraphs 0103, 0118, 0120, claim 8; Thomas: paragraph 0055; Berezowski: figures 6, 12-16, 18, paragraph 0105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Hybertson in view Gupta in view of Landsman/Ellis with the teachings including a count of an impression index (number of selections/popularity rating) that indicates a number of times, impression index (index/number of selections/popularity rating) and count of the impression index (number of selections/popularity rating) as taught by Bovenschulte in order to yield predictable result of providing popular rating or accurately predicting popularity ratings for various programs and television content (Bovenschulte: paragraph 0007).

Regarding claim 19, Hybertson in view Gupta, Landsman/Ellis and Bovenschulte discloses the method of claim 18, wherein the conditions are first conditions and further comprising: resetting or deleting, by the client device, the impression index responsive to determining that one or more second conditions which define a second context are satisfied (resetting or deleting, by the application, the information of selections, skipping information responsive to conditions such as expiration of time period or playback of content is complete, etc. – see include, but are not limited to, Gupta: figures 2, 4, 7-9, paragraphs 0042-0044, 0048-0049, 0059; Bovenschulte: paragraph 0049).  

Regarding claim 25, additional limitations of non-transitory computer readable medium that correspond to additional limitations of method in claim 18 are analyzed as discussed in the rejection of claim 18. Particularly, Hybertson in view Gupta, Landsman/Ellis and Bovenschulte discloses non-transitory computer readable medium of claim 24, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to perform operations comprising: identifying an impression index associated with the context identifier corresponding to the primary content; determining that the item of additional content associated with a count of the impression index is absent from the client device (see similar discussion in the rejection of claim 18 and include, but are not limited to, Gupta: figures 1, 7-9, paragraphs 0028, 0031-0032; Landsman: col. 11, lines 3-32, line 60-col. 12, line 6; Ellis: paragraphs 0228-0230; Bovenschulte: figures 6, 11, paragraphs 0103, 0118, 0120, claim 8; Thomas: paragraph 0055; Berezowski: figures 6, 12-16, 18, paragraph 0105) .  

Regarding claim 31, additional limitations of the device that correspond to additional limitations of method in claim 18 are analyzed as discussed in the rejection of claim 18. Particularly, Hybertson in view Gupta, Landsman/Ellis and Bovenschulte discloses the device of claim 28, wherein the one or more processors are further configured to: associate a context identifier with a count of an impression index that indicates a number of times that conditions defining the primary content have been satisfied; -9-Atty. Dkt. No. 098981-5882subsequently determine that one or more of the conditions which define the primary content are satisfied; and increment the impression index associated with the context identifier corresponding to the primary content; determine that display of additional content has been triggered from the primary content of the application; determine that additional content associated with the count of the impression index is absent from the client device; transmit, to the content server, a second request for additional content, receive, from the content server, a second item of additional content for display; and initiate, responsive to receipt of the second item of additional content, display of the second item of additional content (see similar discussion in the rejection of claim 18 and include, but are not limited to, Hybertson: figures 2A-2C; Gupta: figures 1, 7-9, paragraphs 0028, 0031-0032; Landsman: col. 11, lines 3-32, line 60-col. 12, line 6; Ellis: paragraphs 0228-0230; Bovenschulte: figures 6, 11, paragraphs 0103, 0118, 0120, claim 8; Thomas: paragraph 0055; Berezowski: figures 6, 12-16, 18, paragraph 0105).  

Regarding claim 32, Hybertson in view Gupta, Landsman/Ellis and Bovenschulte discloses the device of claim 31, wherein the conditions are first conditions and wherein the one or more processors are further configured to reset or delete the impression index responsive to determining that one or more second conditions which define a second primary content are satisfied (see similar discussion in the rejection of claim 19, and see include, but are not limited to, Gupta: figures 2, 4, 7-9, paragraphs 0042-0044, 0048-0049, 0059; Bovenschulte: paragraph 0049).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Nijim et al. (US 10250917) discloses inserting secondary content after pause in delivery.
	Petersen et al. (US 20060242667) discloses ad monitoring and indication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
May 18, 2022